*752A review of the affidavit supporting the application for the search warrant demonstrates that there was sufficient information before the issuing Judge to support his determination that probable cause existed to believe that the controlled substances, drug paraphernalia and other items described in the warrant could be found at the address set forth therein (see, People v Bigelow, 66 NY2d 417; People v Wirchansky, 41 NY2d 130; People v Hanlon, 36 NY2d 549, 559). Therefore, the warrant was to be presumed valid, and the burden of proving otherwise fell upon the challenger. As the defendant failed to demonstrate that there was an abuse of discretion by the issuing Judge, the validity of the warrant was properly upheld by the hearing court (see, People v Manuli, 104 AD2d 386). Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.